UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6401


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LEE RONALD STEVENSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Frederick P. Stamp,
Jr., Senior District Judge.  (1:03-cr-00046-FPS-JES-1; 1:06-cv-
00092-FPS-JES)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lee Ronald Stevenson, Appellant Pro Se. Robert Hugh McWilliams,
Jr., Assistant United States Attorney, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lee      Ronald     Stevenson         seeks    to     appeal     the    district

court’s    order       denying       relief      on      his     28     U.S.C.A.      § 2255

(West Supp. 2009) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner     satisfies         this        standard       by     demonstrating             that

reasonable    jurists        would     find      that     any        assessment      of     the

constitutional        claims    by    the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Stevenson

has not made the requisite showing. *                      Accordingly, we deny a

certificate      of    appealability          and     dismiss         the   appeal.         We

dispense     with     oral     argument       because          the    facts    and        legal




     *
       Stevenson’s claim that his attorney was ineffective in
failing to challenge the validity of the predicate state
conviction   underlying   his federal  conviction  was  neither
procedurally barred nor procedurally defaulted, but we conclude
that it is without merit.



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3